   Case: 3:19-cr-00039-TMR Doc #: 50 Filed: 05/05/20 Page: 1 of 2 PAGEID #: 317




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

UNITED STATES OF AMERICA,                           :       Case No. 3:19CR039

                Plaintiff,                          :       Judge Thomas M. Rose

        v.                                          :

SHERMAN A. BROWN,                                   :

                Defendant.                          :


                               FINAL ORDER OF FORFEITURE

        Upon the United States’ Motion for Final Order of Forfeiture and the Court’s review of the

record, the Court HEREBY FINDS THAT:

        On March 3, 2020, the Court entered a Preliminary Order of Forfeiture, finding that all

right, title, and interest in the FNH 5.7 x 28 caliber, black, semi-automatic, Serial No. 386328871

with approximately 21 live rounds of ammunition (the “subject property”) had been forfeited to

the United States pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c).

        The Court also found that the defendant had an interest in the subject property and directed

the United States to seize the subject property and to give notice of its intent to forfeit the property.

        The United States gave electronic notice through the CM/ECF notification system of the

Motion for Preliminary Order of Forfeiture to counsel for the defendant, and the defendant did not

object to the forfeiture.

        On March 5, 2020, the Court held the defendant’s sentencing hearing and announced the

forfeiture of the subject property. The Judgment establishes that the defendant shall forfeit the

subject property to the United States.

        The United States published notice of this forfeiture action and of its intent to dispose of
   Case: 3:19-cr-00039-TMR Doc #: 50 Filed: 05/05/20 Page: 2 of 2 PAGEID #: 318




the subject property in accordance with the law on an official internet government forfeiture site

(www.forfeiture.gov) for at least 30 consecutive days, beginning on March 4, 2020.

       The United States did not send direct written notice of the Preliminary Order of Forfeiture

because no person or entity reasonably appeared to be a potential claimant with standing to contest

the forfeiture of the subject property in the ancillary proceeding.

       No person or entity has filed a timely petition with the Court asserting any interest in the

subject property or objecting to its proposed forfeiture.

       THEREFORE, IT IS HEREBY ORDERED THAT:

       1.      All right, title, and interest in the subject property is condemned and forfeited to the

United States under 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c).

       2.      The United States shall dispose of the subject property in accordance with the law.

       3.      The United States District Court shall retain jurisdiction in the case for the purpose

of enforcing this Final Order of Forfeiture.

SO ORDERED:

Dated: May 5, 2020                           *s/Thomas M. Rose
                                       __________________________________________
                                             THOMAS M. ROSE
                                             UNITED STATES DISTRICT JUDGE




                                                  2
